Filed:   July 15, 1996


                   UNITED STATES COURT OF APPEALS

                        FOR THE FOURTH CIRCUIT



                             No. 96-6470
                            (CA-95-397-1)



James D. Haburn, Sr.,

                                              Petitioner - Appellant,

          versus

North Carolina Attorney General, et al,

                                             Respondents - Appellees.




                              O R D E R


     The Court amends its opinion filed June 6, 1996, as follows:

     On the cover sheet, section 3 -- the district court informa-
tion is corrected to read "Appeal from the United States District

Court for the Middle District of North Carolina, at Durham.

William L. Osteen, Sr., District Judge.      (CA-95-397-1)"

     On page 2, line 7 of the opinion -- "E.D.N.C." is corrected to

read "M.D.N.C."

                                       For the Court - By Direction



                                            /s/ Bert M. Montague

                                                      Clerk
2
                            UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 96-6470



JAMES D. HABURN, SR.,

                                           Petitioner - Appellant,

         versus

NORTH CAROLINA ATTORNEY GENERAL; W. K. JONES,

                                          Respondents - Appellees.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Sr.,
District Judge. (CA-95-397-1)


Submitted:   May 16, 1996                   Decided:   June 6, 1996


Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


James D. Haburn, Sr., Appellant Pro Se. Clarence Del Forge, III,
OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North
Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 3
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we deny a certificate of appealability and dismiss
the appeal on the reasoning of the district court. Haburn v. North
Carolina Attorney General, No. CA-95-397-1 (M.D.N.C. Mar. 7, 1996).

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                4